         Case 4:18-cv-00510-RH-MJF Document 25 Filed 08/04/20 Page 1 of 2
                                                                                 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KATORIA M. GREENE,

                  Petitioner,

v.                                              CASE NO. 4:18cv510-RH-MAF

WARDEN COIL,

                  Respondent.

_____________________________/


                    ORDER DISMISSING THE PETITION AND THE
                     REQUEST FOR COMPASSIONATE RELEASE


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 24. No objections have been filed.

         The petitioner asserts two claims.

         First, she first challenges the Bureau of Prisons’ calculation of goodtime

credit. As correctly set out in the report and recommendation, she has not

exhausted administrative remedies on this claim as required. This order dismisses

the claim on that basis. It bears noting, too, that the claim is apparently unfounded

on the merits, as also correctly set out in the report and recommendation.




Case No. 4:18cv510-RH-MJF
         Case 4:18-cv-00510-RH-MJF Document 25 Filed 08/04/20 Page 2 of 2
                                                                                Page 2 of 2




         Second, the petitioner asks for compassionate release. As the report and

recommendation correctly concludes, jurisdiction over a motion for compassionate

release lies in the court of conviction, not this court.

         For these reasons,

         IT IS ORDERED:

         The report and recommendation is accepted. The clerk must enter judgment

stating, “The petitioner’s claim for good time credit is dismissed for failure to

exhaust administrative remedies. The motion for compassionate release is

dismissed for lack of jurisdiction.” The clerk must close the file.

         SO ORDERED on August 4, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv510-RH-MJF
